Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 21-39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 30, and 39 recite the limitation " the PDU session".  There is insufficient antecedent basis for this limitation in the claims.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 29-30, 38-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210243641 to Gangakhedkar.
Regarding claim 21,
Gangakhedkar teaches a method, comprising: 

receiving, by a computing device associated with a first network, from an application or service server, and via a second network, quality of service (QoS) information, wherein the QoS information associates an application or service with one or more QoS flow identifiers (QFIs) (¶ 10-13, 42-43, 47, QoS information for a particular application), and 

wherein the computing device is configured to operate as a QoS management function (QMF) and a Network Exposure Function (NEF) (¶ 12-14, 42-53); 

generating, based on the QoS information, a QoS profile that indicates the one or more QFIs (¶ 13, 41-43, QoS Profile); and 

sending, by the computing device, a request to modify the PDU session, wherein the request to modify the PDU session indicates a selected QFI of the one or more QFIs (¶ 98-100, sending QoS information including quality parameters in PDU session), and wherein the request to modify the PDU session is configured to cause performance of a procedure for modifying, based on the selected QFI, the PDU session (¶ 98-100, 176, modification of session based on quality parameters).  





Regarding claim 29, 38,
Gangakhedkar teaches: 

wherein the first network comprises a 5G Core Network, and wherein the second network comprises an Internet Protocol (IP) network, and wherein the method further comprises: 
sending, via the 5G Core Network, encapsulated data that comprises the selected GFI and at least one of an Internet Protocol (IP) packet, a User Datagram Protocol (UDP) packet, a protocol data unit (PDU), or an Ethernet frame, and wherein the at least one of the IP packet, the UDP packet, the PDU, or Ethernet frame is for transport to or transport from the application or service server (¶ 10-13, 41-43, 98-100, 176).

Claims 30 and 39 are addressed by similar rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22-27, 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gangakhedkar in view of US 20210058827 to Holstrom.





Regarding claim 22, 31,
Gangakhedkar fails to teach but Holstrom teaches: 

sending, based on an indication of a PDU session, to a user device, and via the first network, the QoS profile, wherein the PDU session is established for the first network (¶ 10-14, provision of qos information); 

receiving, from the user device, and via the first network, an indication of the selected QFI; and -2-determining, based on the indication of the PDU session, that the QoS profile is associated with the user device (abstract, ¶ 10-14, receiving selection of qos parameters).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Holstrom. The motivation to do so is that the teachings of Holstrom would have been advantageous in terms of allowing the user to monitor and control QoS levels (Holstrom, ¶ 9-11).

Regarding claim 23, 32,
Gangakhedkar fails to teach but Holstrom teaches: 

wherein determining whether the QoS profile is associated with the user device is performed based on a determination that usage of at least one QFI in the QoS profile is charged to the user device or the application or service server (¶ 12-15).  Motivation to include Holstrom is the same as presented above. 


Regarding claim 24, 33,
Gangakhedkar fails to teach but Holstrom teaches: 

wherein the QoS information comprises one or more first indications that associate the one or more QFIs with identifiers for the types of data to be transported via the first network (¶ 38, indication associated with type of data).  Motivation to include Holstrom is the same as presented above. 


Regarding claim 25, 34,
Gangakhedkar fails to teach but Holstrom teaches: 

wherein the identifiers for the types of data to be transported via the first network comprise a source address or a destination address (¶ 74, application data packets including addressing information).  Motivation to include Holstrom is the same as presented above.

Regarding claim 26, 35,
Gangakhedkar fails to teach but Holstrom teaches: 

wherein the QoS information comprises one or more second indications that associate the one or more QFIs with criteria for when the one or more QFIs may be used (¶ 11, timing restrictions), one or more third indications that associate the one or more QFIs with charging information indicating which entity is to be charged for network usage (¶ 11-17, charging information).  Motivation to include Holstrom is the same as presented above.


Regarding claim 27, 36,
Gangakhedkar fails to teach but Holstrom teaches: 

wherein the QoS profile comprises the one or more first indications, the one or more second indications, and the one or more third indications (¶ 11-17, 38, 74).  Motivation to include Holstrom is the same as presented above.



Claim 28, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gangakhedkar.

Regarding claim 28, 37,
Gangakhedkar fails to teach: wherein the application or service is associated with virtual reality or augmented reality.  The language “wherein the application or service is associated with virtual reality or augmented reality” is either non-functionally descriptive and/or intended use, neither of which distinguish over the prior art. Moreover, official notice is taken than VR/AR applications are well-known in the art and therefore it would have been obvious to use with Gangakhedkar. 







CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445